DETAILED ACTION
The office action is a response to an application filed on  June 23,  2017, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 9, 11, 12, 15, 17-19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 12, 15-19 of U.S. Patent No. US 10979892 B2. Although  the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Instant Application 17199671
US patent  US 10979892 B2
1. Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a service request from a user equipment to establish a connection; transmitting, to the user equipment, a device capability enquiry comprising a group of configuration parameters that comprises a bandwidth class parameter, a component carrier parameter and a band type parameter, wherein respective values for the bandwidth class parameter, the component carrier parameter, and the band type parameter are selected by the network equipment to prevent a size, of a device capability message from the user equipment, from exceeding a maximum size of the device capability message supported by a network protocol associated with a network
 comprising the network equipment; and receiving, from the user equipment, the device capability message generated based on the group of configuration parameters, wherein the size of the device capability message does not exceed the maximum size.
1. A user equipment, comprising: a processor; and a memory that stores executable instructions that,  when executed by the processor, facilitate performance of operations, comprising: transmitting a service request to network equipment to establish a connection; receiving, from the network equipment, a device capability enquiry comprising a group of configuration parameters that comprise a bandwidth class parameter, a component carrier parameter and a band type parameter, wherein respective values for the bandwidth class parameter, the component carrier parameter, and the band type parameter are selected by the network equipment to prevent a size, of a device capability message from the user equipment, from exceeding a maximum size of the device capability message supported by a network comprising the network equipment; and in response to receiving the device capability enquiry, transmitting the device capability message generated based on the group of configuration parameters, wherein the size of the device capability message does not exceed the maximum size.
2. The network equipment of claim 1, wherein the operations further comprise configuring the band type parameter to indicate a contiguous band type or a non-contiguous band type.
2. The user equipment of claim 1, wherein the operations further comprise: determining whether the band type parameter indicates a contiguous band type.
3. The network equipment of claim 2, wherein the operations further comprise, in response to configuring the band type parameter to indicate the contiguous band type, receiving the device
capability message comprising combinations of available bandwidth capabilities based on 
contiguous bandwidth associated with a bandwidth class indicated by the bandwidth class parameter.
3. The user equipment of claim 2, wherein the operations further comprise: based on the determining indicating that the band type parameter indicates the contiguous band type, generating the device capability message comprising combinations of available bandwidth capabilities based on contiguous bandwidth associated with a bandwidth class indicated by the bandwidth class parameter.
4, The network equipment of claim 2, wherein the operations further comprise, in response to configuring the band type parameter to indicate the non-contiguous band type, receiving the device capability message comprising combinations of available bandwidth capabilities based on non-contiguous carriers associated with a bandwidth class indicated by the bandwidth class parameter.
4. The user equipment of claim 2, wherein the operations further comprise: based on the determining indicating that the band type parameter does not indicate the contiguous band type, generating the device capability message comprising combinations of available bandwidth capabilities based on non-contiguous carriers associated with a bandwidth class indicated by the bandwidth class parameter.
5. The network equipment of claim 4, wherein the device capability enquiry comprises a spectrum size of the non-contiguous carriers, and wherein a total number of the non-contiguous carriers is based on a number of component carriers indicated by the component carrier parameter.
5. The user equipment of claim 4, wherein the device capability enquiry comprises a spectrum size of the non-contiguous carriers; and wherein a total number of the non-contiguous carriers used is based on a number of component carriers indicated by the component carrier parameter.
8. A method, comprising:
receiving, by network equipment comprising a processor, a service request from a user equipment to establish a connection via a network comprising the network equipment;
communicating, by the network equipment to the user equipment, device capability enquiry comprising a group of configuration parameters that comprise a bandwidth class parameter, a component carrier parameter and a band type parameter, wherein respective values for the bandwidth class parameter, the component carrier parameter, and the band type parameter are selected by the network equipment to prevent a size, of a device capability message from the user equipment, from exceeding a defined size of the device capability message supported by the network; and receiving, by the network equipment from the user equipment, the device capability message generated based on the group of configuration parameters, wherein the size of the device capability message does not exceed the defined size.
8. A method, comprising: transmitting, by a user equipment comprising a processor, a service request to network equipment to establish a connection on a network; receiving, by the user equipment, a device capability request message comprising a group of configuration parameters that comprise a bandwidth class parameter, a component carrier parameter and a band type parameter, wherein respective values for the bandwidth class parameter, the component carrier parameter, and the band type parameter are selected by the network equipment to limit a size, of a device capability report message from the user equipment, so as not to exceed a maximum size of the device capability report message supported by the network; and in response to receiving the device capability request message, transmitting, by the user equipment, the device capability report message generated based on the group of configuration parameters, wherein the size of the device capability report message does not exceed the maximum size.
9. The method of claim 8, further comprising setting, by the network equipment, the band type parameter to indicate a contiguous band type or a non-contiguous band type.
9. The method of claim 8, further comprising: determining, by the user equipment, whether the band type parameter indicates a non-contiguous band type.
11. The method of claim 9, further comprising, in response to setting the band type parameter to indicate the non-contiguous band type, receiving, by the network equipment, the device capability message comprising combinations of available bandwidth capabilities based on non- contiguous carriers associated with a bandwidth class indicated by the bandwidth class parameter.
10. The method of claim 9, further comprising: based on the determining resulting in the band type parameter being indicative of the non-contiguous band type, generating, by the user equipment, the device capability report message comprising combinations of supported bandwidth capabilities based on non-contiguous carriers associated with a bandwidth class indicated by the bandwidth class parameter.
12. The method of claim 11, wherein the device capability enquiry comprises a spectrum size of the non-contiguous carriers, and a total number of the non-contiguous carriers is based on a number of component carriers indicated by the component carrier parameter.
11. The method of claim 10, wherein the device capability request message comprises a spectrum size of the non-contiguous carriers; and wherein a maximum number of the non-contiguous carriers used is limited by a quantity of component carriers indicated by the component carrier parameter.
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising:
obtaining a service request from a user equipment to establish a network connection;
sending, to the user equipment, a device capability request message comprising a group of configuration parameters that comprise a bandwidth class parameter, a component carrier parameter and a band type parameter, wherein respective values for the bandwidth class parameter, the component carrier parameter, and the band type parameter are selected by the network equipment to prevent a size, of a device capability response message from the user equipment, from exceeding a specified size of the device capability response message supported by the network equipment; and
obtaining the device capability response message generated based on the group of configuration parameters, wherein the size of the device capability response message does not exceed the specified size.
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations, comprising: transmitting a service request to network equipment associated with a network to establish a connection on the network, wherein the service request comprises operator information; receiving a user equipment capability enquiry, wherein the user equipment capability enquiry comprises a bandwidth class parameter, a component carrier parameter and a band type parameter, wherein respective values for the bandwidth class parameter, the component carrier parameter, and the band type parameter are selected by the network equipment to prevent a size of a user equipment capability message from the user equipment from exceeding a maximum size of the user equipment capability message supported by the network; and in response to the receiving the device capability enquiry, transmitting the user equipment capability message generated based on the bandwidth class, the component carrier parameter and the band type parameter, wherein the size of the user equipment capability message does not exceed the maximum size.
17. The non-transitory machine-readable medium of claim 16, wherein the operations further comprise, in response to configuring the band type parameter to indicate the contiguous band type, receiving the device capability response message comprising combinations of available bandwidth capabilities based on contiguous bandwidth associated with a bandwidth class indicated by the bandwidth class parameter.
16. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: based on determining that the band type parameter indicates a contiguous band type, generating the user equipment capability message comprising combinations of supported bandwidth capabilities based on contiguous bandwidth associated with a bandwidth class indicated by the bandwidth class parameter.
18. The non-transitory machine-readable medium of claim 16, wherein the operations further comprise, in response to configuring the band type parameter to indicate the non-contiguous band type, receiving the device capability response message comprising combinations of available bandwidth capabilities based on non-contiguous carriers associated with a bandwidth class indicated by the bandwidth class parameter.
17. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: based on the determining that the band type parameter does not indicates a contiguous band type, generating the user equipment capability message comprising combinations of supported bandwidth capabilities in accordance with non-contiguous carriers associated with a bandwidth class indicated by the bandwidth class parameter.
19. The non-transitory machine-readable medium of claim 18, wherein the device capability request message comprises a spectrum size of the non-contiguous carriers, and a total number of the non-contiguous carriers is based on a number of component carriers indicated by the component carrier parameter.
18. The non-transitory machine-readable medium of claim 17, wherein the device capability enquiry comprises a spectrum size of the non-contiguous carriers; and wherein a total number of the non-contiguous carriers used is limited by a number of component carriers indicated by the component carrier parameter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6   8, 9, 13, 15, 16 , and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (HE hereafter) (US 20180206113 A1) in view of SUN et al. (SUN hereafter) (US 20190357132 A1).

Regarding claim 1,  HE teaches,  Network equipment, comprising: 
a processor (HE; Fig. 6, [0081] ... The processor(s) may include any combination of general-purpose processors and dedicated processors (e.g., graphics processors, application processors, etc.).); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (HE; Fig. 6,  [0081] ... the memory/storage to enable various applications and/or operating systems to run on the system.), comprising: 
transmitting, to the user equipment, a device capability enquiry (HE; [0030]...The eNB 104 may send a UE capability request in, for example, a UE Capability Enquiry (UECapabilityEnquiry) message to the UE 112) comprising a group of configuration parameters that comprises a bandwidth class parameter (indication of CA bandwidth classes(BWCs) classA), a component carrier parameter (subset of its CA capabilities) and a band type parameter (report on certain band combinations bands 1 and 3) (HE; [0033] ... select a subset of its CA capabilities to report based on the indication... the eNB 104 may include an indication that the UE 112 is to report on band combination I (including bands 1 and 3) ... [0038] ... the UE capability request may include an indication of CA bandwidth classes(BWCs)... band combinations with CA bandwidth class A and 2-layer MIMO capability ),
 wherein respective values for the bandwidth class parameter (HE; [0038] ... the UE capability request includes an indication that information regarding band combinations with CA bandwidth class A and 2-layer), the component carrier parameter (one or two uplink component carriers.) (HE; [0039] ... the UE capability request may include an indication that the UE 112 is to report all band combinations that include one or two uplink component carriers.), and the band type parameter are selected (provide an indication, in the UE capability response, that the UE 112 supports band combinations I and II) by the network equipment to prevent a size, of a device capability message from the user equipment, from exceeding a maximum size of the device capability message (to further reduce the size of the UE capability report) supported by a network protocol associated with a network comprising the network equipment (protocols developed by the (3GPP)) (HE; [0029] ... the eNB 104 may be part of an evolved universal terrestrial radio access network (E-UTRAN) that provides a radio interface consistent with specifications and protocols developed by the 3rd Generation Partnership Project (3GPP) [0033]...  the UE 112 supports band combinations I, II, and IV (including bands 1, 2, and 3), the UE 112 may provide an indication, in the UE capability response, that the UE 112 supports band combinations I and II. Because the eNB 104 did not provide an indication that the network was interested in whether the UE 112 supported band combination IV, providing information about it being supported in the UE capability response is unnecessary for the network's purposes ... [0050] In some embodiments, to further reduce the size of the UE capability report,); and 
receiving, from the user equipment, the device capability message generated based on the group of configuration parameters, wherein the size of the device capability message does not exceed the maximum size  (HE; [0031] The UE 112 may generate and transmit a UE capability response in, for example, a UE Capability Information (UECapabilityInformation) message providing the requested capability information to the eNB 104... the UE capability request may include an indication that the UE 112 is to only report on certain band combinations. The UE 112 may then select a subset of its CA capabilities to report based on the indication).
HE fails to explicitly teach, receiving a service request from a user equipment to establish a connection
However, in the same field of endeavor, SUN teaches, receiving a service request from a user equipment to establish a connection (Sun; [0088] Step 401: transmitting a message of a service request to a network side, wherein the message of the service request carries first service indication information.[0089] In this step, when the terminal initiates a service request, the terminal transmits the message of the service request to the network side); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of HE to include the above recited limitations as taught by SUN in order to enable the selection of the core network slice to be performed in a flexible manner (SUN; [0096]).

Regarding claim 8,  HE teaches,  A method  comprising: 
communicating, by the network equipment  to the user equipment, a device capability enquiry (HE; [0030]...The eNB 104 may send a UE capability request in, for example, a UE Capability Enquiry (UECapabilityEnquiry) message to the UE 112) comprising a group of configuration parameters that comprises a bandwidth class parameter (indication of CA bandwidth classes(BWCs) classA), a component carrier parameter (subset of its CA capabilities) and a band type parameter (report on certain band combinations bands 1 and 3) (HE; [0033] ... select a subset of its CA capabilities to report based on the indication... the eNB 104 may include an indication that the UE 112 is to report on band combination I (including bands 1 and 3) ... [0038] ... the UE capability request may include an indication of CA bandwidth classes(BWCs)... band combinations with CA bandwidth class A and 2-layer MIMO capability ), wherein respective values for the bandwidth class parameter (HE; [0038] ... the UE capability request includes an indication that information regarding band combinations with CA bandwidth class A and 2-layer), the component carrier parameter (one or two uplink component carriers.) (HE; [0039] ... the UE capability request may include an indication that the UE 112 is to report all band combinations that include one or two uplink component carriers.), and the band type parameter are selected (provide an indication, in the UE capability response, that the UE 112 supports band combinations I and II) by the network equipment to prevent a size, of a device capability message from the user equipment, from exceeding a defined  size of the device capability message (to further reduce the size of the UE capability report) supported by the network (HE; [0029] ... the eNB 104 may be part of an evolved universal terrestrial radio access network (E-UTRAN) that provides a radio interface consistent with specifications and protocols developed by the 3rd Generation Partnership Project (3GPP) [0033]...  the UE 112 supports band combinations I, II, and IV (including bands 1, 2, and 3), the UE 112 may provide an indication, in the UE capability response, that the UE 112 supports band combinations I and II. Because the eNB 104 did not provide an indication that the network was interested in whether the UE 112 supported band combination IV, providing information about it being supported in the UE capability response is unnecessary for the network's purposes ... [0050] In some embodiments, to further reduce the size of the UE capability report,); and 
receiving, by the network from the user equipment, the device capability message generated based on the group of configuration parameters, wherein the size of the device capability message does not exceed the defined size  (HE; [0031] The UE 112 may generate and transmit a UE capability response in, for example, a UE Capability Information (UECapabilityInformation) message providing the requested capability information to the eNB 104... the UE capability request may include an indication that the UE 112 is to only report on certain band combinations. The UE 112 may then select a subset of its CA capabilities to report based on the indication).
HE fails to explicitly teach, receiving, by network equipment comprising a processor, a service request from a user equipment to establish a connection via a network comprising the network equipment;
However, in the same field of endeavor, SUN teaches, receiving, by network equipment comprising a processor, a service request from a user equipment to establish a connection via a network comprising the network equipment (Sun; [0088] Step 401: transmitting a message of a service request to a network side, wherein the message of the service request carries first service indication information.[0089] In this step, when the terminal initiates a service request, the terminal transmits the message of the service request to the network side); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of HE to include the above recited limitations as taught by SUN in order to enable the selection of the core network slice to be performed in a flexible manner (SUN; [0096]).

Regarding claim 15,  HE teaches,  A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations (HE; Fig.7), comprising:
sending, to the user equipment,  a device capability enquiry (HE; [0030]...The eNB 104 may send a UE capability request in, for example, a UE Capability Enquiry (UECapabilityEnquiry) message to the UE 112) comprising a group of configuration parameters that comprises a bandwidth class parameter (indication of CA bandwidth classes(BWCs) classA), a component carrier parameter (subset of its CA capabilities) and a band type parameter (report on certain band combinations bands 1 and 3) (HE; [0033] ... select a subset of its CA capabilities to report based on the indication... the eNB 104 may include an indication that the UE 112 is to report on band combination I (including bands 1 and 3) ... [0038] ... the UE capability request may include an indication of CA bandwidth classes(BWCs)... band combinations with CA bandwidth class A and 2-layer MIMO capability ), wherein respective values for the bandwidth class parameter (HE; [0038] ... the UE capability request includes an indication that information regarding band combinations with CA bandwidth class A and 2-layer), the component carrier parameter (one or two uplink component carriers.) (HE; [0039] ... the UE capability request may include an indication that the UE 112 is to report all band combinations that include one or two uplink component carriers.), and the band type parameter are selected (provide an indication, in the UE capability response, that the UE 112 supports band combinations I and II) by the network equipment to prevent a size, of a device capability message from the user equipment, from exceeding a specified  size of the device capability message (to further reduce the size of the UE capability report) supported by the network (HE; [0029] ... the eNB 104 may be part of an evolved universal terrestrial radio access network (E-UTRAN) that provides a radio interface consistent with specifications and protocols developed by the 3rd Generation Partnership Project (3GPP) [0033]...  the UE 112 supports band combinations I, II, and IV (including bands 1, 2, and 3), the UE 112 may provide an indication, in the UE capability response, that the UE 112 supports band combinations I and II. Because the eNB 104 did not provide an indication that the network was interested in whether the UE 112 supported band combination IV, providing information about it being supported in the UE capability response is unnecessary for the network's purposes ... [0050] In some embodiments, to further reduce the size of the UE capability report,); and 
obtaining the device capability message generated based on the group of configuration parameters, wherein the size of the device capability message does not exceed the specified size  (HE; [0031] The UE 112 may generate and transmit a UE capability response in, for example, a UE Capability Information (UECapabilityInformation) message providing the requested capability information to the eNB 104... the UE capability request may include an indication that the UE 112 is to only report on certain band combinations. The UE 112 may then select a subset of its CA capabilities to report based on the indication).
HE fails to explicitly teach, obtaining a service request from a user equipment to establish a network connection;
However, in the same field of endeavor, SUN teaches, obtaining a service request from a user equipment to establish a network connection (Sun; [0088] Step 401: transmitting a message of a service request to a network side, wherein the message of the service request carries first service indication information.[0089] In this step, when the terminal initiates a service request, the terminal transmits the message of the service request to the network side); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of HE to include the above recited limitations as taught by SUN in order to enable the selection of the core network slice to be performed in a flexible manner (SUN; [0096]).

Regarding claims 2, 9, and 16,  HE-SUN teaches,  the claims 1, 8, and 15,
 HE teaches wherein the operations further comprise configuring the band type parameter to indicate a contiguous band type or a non-contiguous band type (HE; [0050] ...UE 112 may indicate a supported MIMO/CSI process capability per aggregated CA bandwidth (for example, 100, 200, 300, 400 PRBs) for a set of band combinations (for example, contiguous or noncontiguous CA on 5 gigahertz band considering radio channel similarities).
 
Regarding claims 6, 13, and 20, HE-SUN teaches, the claims 1, 8, and 15,
HE teaches, wherein the operations further comprise configuring a band type of the band type parameter based on a geographic region in which the user equipment is Operating (HE; [0040]... high use locations such as urban locations and universities, [0044] ... the component carriers are located adjacent one another and can be typically located within a single frequency band (e.g., band A). A frequency band can be a selected frequency range in the electromagnetic spectrum. Selected frequency bands are designated for use with wireless communications such as wireless telephony. Certain frequency bands are owned or leased by a wireless service provider).

Claims 3, 4, 10, 11, 17, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over HE-SUN in view of  Murugan et al. (Murugan hereafter) (US 20170367073 A1).

Regarding claims 3, 10, 17,  HE-SUN teaches, the claims 2, 9, and 16, 
HE-SUN fails to explicitly teach, wherein the operations further comprise, in response to configuring the band type parameter to indicate the contiguous band type, receiving the device capability message comprising combinations of available bandwidth capabilities based on contiguous bandwidth associated with a bandwidth class indicated by the bandwidth class parameter
However, in the same field of endeavor, Murugan teaches, wherein the operations further comprise, in response to configuring the band type parameter to indicate the contiguous band type, receiving the device capability message comprising combinations of available bandwidth capabilities based on contiguous bandwidth associated with a bandwidth class indicated by the bandwidth class parameter (Murugan; [0057-0058], [0061] ... When the UE has to explicitly indicate the supported CA band combinations to the network, along with UL/DL parameters and the number of MIMO layers, a large number of CA band combinations may result in a large UECapabilityInformation message 510 in order to include information for all supported CA band combinations. [0074] ... “DL Bandwidthclass B” means the UE supports contiguous CA that includes two component
carrier on this band with NRB25<aggregated bandwidth<=NRB100; “DL Bandwidth class C” means the UE supports contiguous CA that includes two component carriers on this band with NRB100<aggregated bandwidth<=NRB200; “DL Bandwidth class D” means the UE supports contiguous CA that includes three component carriers on this band with NRB200<aggregated
 bandwidth<=NRB300; and “DL Bandwidth class E” means the UE supports contiguous CA that includes two component carrier on this band with NRB300<aggregated bandwidth<=NRB400).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of HE-SUN to include the above recited limitations as taught by Murugan in order to responds with a UECapabilityInformation message  (Murugan; [0059])

Regarding claims 4, 11, and 18,  HE-SUN teaches, the claims 2,  9, 16
HE-SUN fails to explicitly teach, wherein the operations further comprise, in response to configuring the band type parameter to indicate the non-contiguous band type, receiving the device capability message comprising combinations of available bandwidth capabilities based on non-contiguous carriers associated with a bandwidth class indicated by the bandwidth class parameter
However, in the same field of endeavor, Murugan teaches, wherein the operations further comprise, in response to configuring the band type parameter to indicate the non-contiguous band type, receiving the device capability message comprising combinations of available bandwidth capabilities based on non-contiguous carriers associated with a bandwidth class indicated by the bandwidth class parameter (Murugan; [0057-0058], [0061], [0074] ... Table 2 shows an exemplary bitstring such as may be used to signal capabilities in relation to a DL bandwidth class feature. An UL bandwidth class feature bitstring could be similar to the bitstring in Table 2. In Table 2, an indication of “DL Bandwidth class A” means the UE supports non-contiguous CA on this band with aggregated bandwidth having not more than 100 resource blocks (<=NRB100), NRB being the number of resource blocks).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HE-SUN-Murugan in view of  Shan  (Shan hereafter) (US 20190320313 A1).

Regarding claims 5, 12, and 19  HE-SUN-Murugan teaches, the claims 4, 11, 18
HE-SUN fails to explicitly teach, wherein the device capability enquiry comprises a spectrum size of the non-contiguous carriers, and wherein a total number of the non-contiguous carriers is based on a number of component carriers indicated by the component carrier parameter.
However, in the same field of endeavor, Shan teaches, wherein the device capability enquiry comprises a spectrum size of the non-contiguous carriers (Shan; ... [0035]... where the CA capability indication information is used to indicate, to a network device, that the terminal device supports a first-type intra-band non-contiguous carrier aggregation intra-band NC CA combination on a first frequency band, and a maximum downlink spectrum width supported by the terminal device) wherein a total number of the non-contiguous carriers is based on a number of component carriers indicated by the component carrier parameter (Shan; ...[0036] a determining module, configured to determine, based on the CA capability indication information received by the receiving module, a first CA combination from at least one first-type intra-band NC CA combination of the first frequency band, where the first CA combination includes at least two component carriers CCs).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of HE-SUN-Takahashi to include the above recited limitations as taught by Shan in order to determine the maximum occupied spectrum width  (Shan; [0022]).

Claims 7 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over HE-SUN in view of  Kim et al.   (Kim hereafter) (US 20190281604 A1) (IDS provided).

Regarding claims 7, 14,  HE-SUN teaches, the claims 1, and 8
HE-SUN fails to explicitly teach, wherein the operations further comprise configuring a band type of the band type parameter based on a network operator identity associated with the network on which the connection is to be established
wherein the operations further comprise configuring a band type of the band type parameter based on a network operator identity associated with the network on which the connection is to be established (Kim; [0076] the UE 101 may determine the CA combinations it supports based on CA combinations associated with an MNO of the network 200. For example, the UE 101 may determine the UE capability information based on a supported frequency band of an MNO of the network 200. The UE 101 may include the CA combinations corresponding to the frequency band supported by the MNO as the CA combinations supported by the UE 101 in the UE capability information. ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of HE-SUN to include the above recited limitations as taught by Kim in order to support based on CA combinations associated with a country to which the network  belongs. (Kim; [0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416            

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416